SUPREME COURT OF ARIZONA

SHARON CRAIN-HODGE,               )                    Arizona Supreme Court
                                  )                    No. CV-22-0105-AP/EL
              Plaintiff/Appellee, )
                                  )                    Maricopa County
                 v.               )                    Superior Court
                                  )                    No. CV2022-004836
SHARNAI FISHER, et al.,           )
                                  )
           Defendants/Appellants. )
                                  )
__________________________________)                    FILED 05/06/2022


                                     DECISION ORDER

     The   Court,      by   a   panel        consisting        of    Vice    Chief   Justice

Timmer, Justice Bolick, Justice Lopez and Justice Beene, has

considered    the      briefs    of       the    parties,       the       superior    court’s

minute entry judgment, and the relevant statutes and case law in

this expedited election matter.



     Candidate/Appellant Sharnai Fisher is running for a seat on

the Goodyear City Council in the primary election scheduled for

August 2, 2022.          Appellee Sharon Crain-Hodge filed an action

challenging Appellant’s nominating petitions for lack of valid

signatures.      Appellant           moved      to    dismiss       the    action,    arguing

Appellee   had    failed        to    comply         with    the    service    of     process

requirements     set    forth        in   A.R.S.      §     16-351(D).        The    superior

court denied the motion to dismiss, finding that the Goodyear
Arizona Supreme Court No. CV-22-0105-AP/EL
Page 2 of 3


City   Clerk’s    Office   had   the   authority   to   accept    service     of

process on behalf of Appellant, including waiving any defects in

service or entering a voluntary appearance in court obviating

the need for formal service.

       On April 27, 2022, the parties stipulated that Appellant

did not submit enough signatures to qualify for the ballot.

       Appellant timely appealed, raising only the service issue

before this Court.

       After   consideration,    the   Court   agrees   with     the    superior

court that the Goodyear City Clerk’s Office had authority to

accept service of process on behalf of Appellant and waived any

defects in service by voluntarily appearing in court.                  See Ariz.

R. Civ. P. 4(f)(3)–(4); see also Montano v. Scottsdale Baptist

Hosp., Inc., 119 Ariz. 448, 452 (1978) (“It is a rule of ancient

and universal application that a general appearance by a party

who has not been properly served has exactly the same effect as

a proper, timely and valid service of process.”).                  Similarly,

Appellant      generally   appeared    by   participating   in    the     status

conference and indicating her intention to withdraw from the

election, thereby waiving any defects in service of process.

See Montano, 119 Ariz. at 452.
Arizona Supreme Court No. CV-22-0105-AP/EL
Page 3 of 3


     Therefore,

     IT IS ORDERED affirming the superior court’s judgment filed

April 27, 2022.



     DATED this 6TH day of May, 2022.



                              ___________/S/________________
                              ANN A. SCOTT TIMMER
                              Vice Chief Justice
TO:
David L Erlichman
Timothy A LaSota
Angela Lane
Karen J Hartman-Tellez
Joseph Branco
Joseph Eugene La Rue
Roric V Massey
Hon Sally Schneider Duncan
Hon Jeff Fine
Alberto Rodriguez
Alicia Moffatt